Amendment dated December 1, 2008 (the “Amendment”) by and between Bonds.com
Group, Inc. (“Bonds”) and each of the holders executing signature pages hereto,
representing the holders of a majority of the outstanding principal amount of
the Notes  to the Secured Convertible Note and Warrant Purchase Agreement, dated
as of September 24, 2008 (the “Agreement”) between the entities and persons
listed on Exhibit A thereto and Bonds.  Any capitalized term used but not
defined in this Amendment shall have the meaning given to such term in the
Agreement.
 
WHEREAS, the parties desire to amend the Agreement to extend the deadline for
additional Closings under the Agreement to January 30, 2009 (the “Extension”).


WHEREAS, Section 7(g) of the Agreement specifically provides that any term of
the Agreement may be amended with the written consent of Bonds and the holders
of a majority of the outstanding principal amount of the Notes (as such term is
defined in the Agreement).


           NOW, THEREFORE, pursuant to Section 7(g) of the Agreement, the
parties agree as follows:


1.           Amendment to Section 1(a)(iii) of the Agreement. Effective as of
the date hereof, Section 1(a)(iii) of the Agreement is deleted in its entirety
and replaced with the following:
 
Additional Closings.  During the period commencing on the Initial Closing Date
and ending January 30, 2009 (the “Additional Sale Period”), the Company may
offer for sale and sell pursuant to this Agreement such number of Units (the
“Additional Units”) as is equal to: (i) 240 less (ii) the number of Units sold
in the Initial Closing for cash consideration (exclusive of such Units sold at
the Initial Closing to Authorized Noted Holders pursuant to the conversion of
Authorized Notes).  The closing or closings hereunder during the Additional Sale
Period with respect to the purchase and sale of additional Units (each of said
closings being sometimes hereinafter referred to as an "Additional Closing
Date," and together with the Initial Closing Date, each a “Closing Date”).
 
2.              Consent. The parties hereby agree to the Extension and all
actions taken by Bonds in connection with or related thereto.
 
3.           No Other Amendments.  Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement, as amended, are and will
remain in full force and effect and, except as expressly provided herein,
nothing in this Amendment will be construed as a waiver of any of the rights or
obligations of the parties under the Agreement.
 
4.       Conflicts in Terms. In the event of any conflict in terms between this
Amendment and the Agreement, the terms and conditions of this Amendment shall
prevail.


 
 

--------------------------------------------------------------------------------

 
 
5.        Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida (without giving effect to any
conflicts of laws principles there under).


6.        Descriptive Headings.  Descriptive headings are for convenience only
and will not control or affect the meaning or construction of any provisions of
this Amendment.


7.        Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.


8.        Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.


[Remainder of Page Intentionally Left Blank]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.
 
BONDS.COM GROUP, INC.
         
By: _______________________________
 
      Name:
 
      Title:
 


 
Investors
       
 
         
By:__________________________
 
      Name:
 
      Title:
 



 
 

--------------------------------------------------------------------------------

 